UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 24, 2012 ORAMED PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-50298 (Commission File Number) 98-0376008 (IRS Employer Identification No.) Hi-Tech Park 2/5 Givat Ram PO Box 39098 Jerusalem, Israel 91390 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: 972-2-566-0001 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On July 24, 2012, Oramed Pharmaceuticals Inc., or the Company, held its 2012 annual meeting of stockholders.The proposals listed below were submitted to a vote of the stockholders.The proposals are described in detail in the Company’s Definitive Proxy Statement filed with the Securities and Exchange Commission on July 3, 2012.All of the proposals were approved by the requisite thresholds.The voting results are as follows: 1. Election of Directors. The stockholders elected the following individuals as directors of the Company to hold office until the Company’s next annual meeting of stockholders and until their respective successors shall be elected and qualified or until their earlier resignation or removal.The tabulation of votes on this matter was as follows: Name FOR AGAINST ABSTAIN BROKER NON- VOTES Nadav Kidron 0 Dr. Miriam Kidron 0 Leonard Sank 0 Dr. Harold Jacob 0 Dr. Michael Berelowitz 0 2. Ratification of the Appointment of Kesselman & Kesselman, certified public accountants in Israel, a member of PricewaterhouseCoopers International Limited, as the independent registered pubic accounting firm of the Company for the fiscal year ending August 31, 2012. The stockholders ratified the appointment of Kesselman & Kesselman, certified public accountants in Israel, a member of PricewaterhouseCoopers International Limited, to serve as the auditors of the Company for the fiscal year ending August 31, 2012. The tabulation of votes on this matter was as follows: FOR AGAINST ABSTAIN There were no broker non-votes with respect to the vote on this proposal. 3. Authorization of the Board of Directors to effect a reverse stock split of the Company's shares of common stock. The stockholders authorized the Board of Directors to effect a reverse stock split of the Company’s shares of common stock at a ratio not to exceed one-for-eighteen and approved related amendments to the Company’s Certificate of Incorporation.The tabulation of votes on this matter was as follows: FOR AGAINST ABSTAIN BROKER NON-VOTES 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORAMED PHARMACEUTICALS INC. Dated: July 26, 2012 By: /s/ Nadav Kidron Nadav Kidron President and CEO
